Citation Nr: 0514584	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Buffalo, New York Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Board has granted the veteran's motion to advance his 
appeal on the Board's docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession. 

With regard to the veteran's claim for a higher initial 
rating for PTSD, the Board notes that VA's General Counsel 
has held that the notification requirements of the VCAA and 
the regulations implementing it are not applicable to initial 
evaluation issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board is bound by this opinion.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

However, the Board notes that the record reflects that by 
letter dated in November 2003, the veteran has been informed 
of the requirements for the benefit sought on appeal, the 
evidence necessary to substantiate his claim, the information 
that he must provide to enable the RO to obtain evidence on 
his behalf, and the evidence that he should submit.  
Moreover, the veteran's service medical records and pertinent 
post-service medical records have been obtained, and the 
veteran has been afforded an appropriate VA examination. 

In sum, the facts pertinent to this claim have been properly 
developed.  Accordingly, the Board will address the merits of 
the claim.  

Factual Background

Service personnel records note that the veteran served on 
active duty in the United States Navy from December 1942 to 
November 1945; his military occupational specialty was fire 
control man.  His awards include the Submarine Combat 
Insignia.  

A November 2001 VA outpatient treatment record notes the 
veteran's complaints of occasional violent nightmares.

In January 2002, the veteran submitted a claim for service 
connection for PTSD.  

Treatment records from the Rochester Vet Center dated from 
January to April 2002 note the veteran's ongoing treatment 
for PTSD.  In group therapy, the veteran complained of 
frequent nightmares about World War II, specifically about 
his submarine being attacked and the sinking of a Japanese 
ship.  The veteran also complained of intrusive traumatic 
memories, anxiety and panic attacks, anger and depression 
ever since his granddaughter died several years earlier.  In 
addition, he reported feeling guilty about his best friend 
being killed on a submarine because he believed that he 
should have been with him to help him.  The veteran also 
reported feeling overwhelmed with depression at times.  He 
also reported suicidal thoughts; however, he stated that he 
would not commit suicide because he was responsible for 
caring for his great-granddaughter.  He described anxiety 
symptoms when driving and panicky feelings when in closed 
places.  The veteran stated that he retired from 35 years of 
employment as a draftsman, instructor, designer and 
industrial manager in 1983.

VA outpatient treatment records dated from April to May 2002 
note that the veteran was participating in group therapy for 
PTSD.  He complained of increasingly frequent violent 
nightmares.

An August 2002 letter from John Huselton, M. D., notes that 
the veteran had been under his medical care since 1996 and 
that his current medical problems included PTSD.  Dr. 
Huselton stated that the veteran had described symptoms 
including anxiety, depression, panic attacks, nightmares, 
flashbacks, and suicidal ideation.

In a September 2002 letter, the veteran's daughter stated 
that her father had violent nightmares.  She also stated that 
the veteran was a worrier and was hypervigilant.  

In February 2003, the veteran underwent a VA social and 
industrial survey and a VA psychiatric examination.  The 
veteran reported complaints of: feelings of intense guilt 
over the death of his best friend during World War II; 
occasional daytime thoughts about combat; hypervigilance; 
strong startle response; and frequent nightmares.  He denied 
having any flashbacks.  He indicated that he was occasionally 
able to watch combat movies, but sometimes these movies made 
him tearful.  The veteran reported that he had been married 
to his wife for 60 years.  He stated that his PTSD had 
interfered with his relationship with his wife.  
Specifically, he had frequent nightmares from which he woke 
up screaming, and he occasionally threw things at the wall 
and tried to choke his wife, so she decided to sleep in a 
separate bedroom.  The veteran reported that his wife had 
recently been diagnosed with Alzheimer's disease; he 
indicated that he did all the cooking for his wife.  The 
veteran stated that he had not formed any close friendships 
since his best friend was killed during World War II; 
however, he also stated that he used to play cards with co-
workers when he was employed.  He indicated that he had three 
children, as well as grandchildren and great-grandchildren of 
whom he was very fond and with whom he had close 
relationships.  The veteran also reported that he was 80 
years old and had retired; he noted that PTSD had not 
interfered with his career.  He also reported that he was 
currently very active in volunteer work, including Meals on 
Wheels and other services for the disabled and elderly.  He 
indicated that he spent a lot of time on his computer 
building a database for the Rochester War Memorial.  

The veteran was on time for his examination, and was dressed 
neatly.  He demonstrated good personal hygiene.  Upon 
examination, excellent rapport and cooperation were 
established.  The veteran was tearful on a number of 
occasions during the interview, showing moderately depressed 
mood but certainly an effort to be positive and rise above 
his problems.  Speech was clear, coherent and relevant.  
There were no indications of formal thought disorder or 
perceptual distortions.  Intellectual ability was above 
average.  Abstract thinking was within normal limits.  The 
veteran reported no specific complaints with his memory, but 
did note that he was easily distracted.  Insight and judgment 
were fair to good.  He reported suicidal ideation, but stated 
that thinking about his granddaughter, who often relied on 
him for her care, kept him going.  The diagnosis was chronic, 
severe PTSD.  The Global Assessment of Functioning (GAF) 
score was 52.  The examiner concluded that the veteran had no 
industrial impairment and severe social impairment from his 
PTSD.

By rating decision dated in March 2003, the RO granted 
service connection for PTSD, and assigned a 30 percent 
rating, effective from January 2002.  Thereafter, the veteran 
expressed disagreement with the evaluation assigned.

VA outpatient and Rochester Vet Center records dated from 
March 2003 to February 2004 note the veteran's ongoing 
treatment for PTSD.  Specifically, during a September 2003 
Vet Center therapy session, the veteran reported increased 
suicidal ideation.  Memory was within normal limits and the 
veteran denied any recent panic attacks or suicidal ideation.  
Sleep was disturbed by nightmares.  The veteran reported 
having intrusive thoughts and increased irritability.  He 
startled easily.  His mood was a little labile.  His affect 
was upbeat, but he was significantly depressed and anxious.  
He worried about his wife who had Alzheimer's disease, his 
daughter who had Multiple Sclerosis, his granddaughter who 
was an alcoholic, and his great-granddaughter.  A September 
2003 VA outpatient treatment record notes the veteran's 
complaints of problems sleeping and suicidal thoughts, but no 
plan or intent.  Upon examination, the veteran was nicely 
dressed.  He related openly and well.  He appeared only 
slightly depressed.  He did not appear significantly anxious.  
Thinking was goal directed and coherent with no sign of 
thought disorder, paranoia, or delusional thinking.  The 
veteran did not show any memory deficits.  The diagnoses 
included depressive disorder and PTSD.  The GAF score was 52.  
A November 2003 Vet Center therapy record notes that the 
veteran was having a herd time dealing with his wife's death.  
A December 2003 VA outpatient treatment record notes that the 
veteran was putting his wife's death into perspective.  The 
veteran reported that medication was helping with his PTSD 
symptoms.  Upon examination, the veteran did not appear 
depressed, anxious, or panicky.  In fact, the examiner noted 
that the veteran was less anxious and depressed than he was 
upon examination three months earlier.  During a February 
2004 Vet Center therapy session, the veteran stated that he 
was keeping himself very busy with his family and his 
volunteer work.  A February 2004 VA outpatient treatment 
record notes that the veteran's PTSD symptoms had been 
stable.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

PTSD is to be assigned a 30 percent evaluation for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including  work or worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of  
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable  
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

In the case at hand, it appears that PTSD may not be the sole 
component of the veteran's psychiatric problems.  However, 
for the purpose of this decision, the Board will assume that 
all of the noted psychiatric symptoms and impairment are due 
to the service-connected disability.  

In the present case, the evidence does not reflect more 
social and industrial impairment than that contemplated by a 
30 percent rating.  The veteran's service-connected PTSD is 
manifested by symptoms such as anxiety, depression, 
occasional panic attacks and sleep disturbance.  He does not 
exhibit the flattened affect, abnormal speech patterns, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment, impaired abstract thinking, or 
panic attacks more than once a week associated with the next 
higher rating of 50 percent.  Specifically, speech was clear, 
coherent and relevant on VA examination in February 2003.  
Affect was upbeat in September 2003.  No memory problems were 
noted on examination in February 2003 and September 2003.  
Judgment was fair to good in February 2003.  Although the 
veteran did report having panic attacks when in closed 
places, there is no evidence that he ever experienced panic 
attacks more than once a week.  In fact, in December 2003, 
the veteran did not appear panicky or anxious.  The examiner 
noted that the veteran's medication was helping his symptoms, 
and he was less anxious than he was three months earlier.

The GAF scores of 52 reported on the February 2003 VA 
examination report and September 2003 VA outpatient treatment 
record are consistent with moderate symptoms or moderate 
social and industrial impairment, and are also consistent 
with the current 30 percent rating.  

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
The Board has also considered whether the veteran is entitled 
to a higher rating for any portion of the initial evaluation 
period.  However, at no time since the effective date of the 
grant of service connection does the evidence show 
entitlement to a rating higher than the rating assigned.  The 
assigned rating reflects the greatest degree of disability 
shown by the record; thus, staged ratings are not for 
application.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


